1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiell (patent No. 5,864,697) in view of Chang (patent No. 6,269,438).

Shiell taught the invention substantially as claimed including (as to claim 19)    A method for classifying a branch instruction, the method comprising: detecting, at a processor, a branch instruction;

extracting an index (TAG) from an instruction address of the branch instruction; using the index to determine whether at least one of the one or more entries in a branch classification table (BCT) (56) corresponds to the detected branch instruction (e.g., see fig. 3 and col. 10 , lines 10-67 and col. 2, lines 11-31 and col. 8, lines 1-31); and

in response to detecting that at least one of the one or more entries of the BCT corresponds to the detected branch instruction, determining a branch type (TYPE) of the detected branch based on a branch type field of the at least one entry(e.g., see col. 8, lines 32-46);

predicting, by a branch predictor, an outcome of the detected branch instruction; executing, by a processor pipeline, the detected branch instruction; updating the BCT based on an actual behavior and a predicted behavior of the branch instruction (e.g., see col. 8, lines 47-67 and col. 9, lines 14-523).  Sheill taught a pattern history table but did not expressly detail using one or more of the following rules:
decrement a value in a correct prediction counter field of the BCT by 1 if a predicted branch direction matches an actual branch direction, or decrement a value in a misprediction counter field of the BCT by 1 if a predicted branch direction does not match an actual branch direction. Chang however taught this limitation (e.g., see figs. 4, 5, and col. 5, line 1-col. 6, line 19). 
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,642,615. Although the claims at issue are not identical, they are not patentably distinct from each other because the side .
Instant Application (SN 16/787,141)
Patent No. 10,642,615
1.    A processor comprising:
a processor pipeline comprising one or more execution units configured to execute branch instructions;
a branch predictor associated with the processor pipeline and configured to predict a branch instruction outcome; and

a branch classification unit associated with the processor pipeline and the branch prediction unit, and configured to, in response to detecting a branch instruction, classify the branch instruction as at least one of the following: a simple branch or a hard-to-predict (HTP) branch, wherein a threshold used for the classification is dynamically adjusted based on a workload of the processor.
2.    The processor of claim 1, wherein the branch classification unit comprises:

a branch classification table (BCT) including one or more entries, wherein each of the one or more entries includes one or more fields configured to record an actual behavior and a predicted behavior of a branch instruction; and
a threshold determination module configured to adjust a value of at least one of the one or more fields of the BCT based on the workload of the processor.




























15.    A computing system comprising: a memory; and a processor, wherein the processor comprises:
a processor pipeline comprising one or more execution units configured to execute branch instructions;



a branch classification unit coupled to the processor pipeline and the branch prediction unit, and configured to, in response to detecting a branch instruction, classify the branch instruction as at least one of the following: a simple branch or a hard-to-predict (HTP) branch,
wherein a threshold used 
for the classification is dynamically adjusted based on a workload of the processor.





















19.    A method for classifying a branch instruction, the method comprising: detecting, at a processor, a branch instruction;
extracting an index from an instruction address of the branch instruction; using the index to determine whether at least one of the one or more entries in a branch classification table (BCT) 
in response to detecting that at least one of the one or more entries of the BCT corresponds to the detected branch instruction, determining a branch type of the detected branch based on a branch type field of the at least one entry;
predicting, by a branch predictor, an outcome of the detected branch instruction; executing, by a processor pipeline, the detected branch instruction; updating the BCT based on an actual behavior and a predicted behavior of the branch instruction using one or more of the following rules:
decrement a value in a correct prediction counter field of the BCT by 1 if a predicted branch direction matches an actual branch direction, or
decrement a value in a misprediction counter field of the BCT by 1 if a 


a processor pipeline comprising one or 
more execution units configured to 
execute branch instructions; 
a branch predictor associated with the 
processor pipeline and configured to 
predict a branch instruction outcome; and 

a branch classification unit associated 
with the processor pipeline and the 
branch prediction unit, and configured to, 
in response to detecting a branch 
instruction, classify the branch instruction 
as at least one of the following: a simple 
branch or a hard-to-predict (HTP) branch, 
wherein a threshold used for the 
classification is dynamically adjusted 
based on a workload of the processor, 
wherein 
the branch classification unit comprises: 

a branch classification table (BCT) 
including one or more entries, wherein 
each of the one or more entries includes 
one or more fields configured to record an 
actual behavior and a predicted behavior 
of a branch instruction; 
and a threshold determination module 
configured to adjust a value of at least 
one of the one or more fields of the BCT 
based on the workload of the processor, 
wherein 
the branch classification unit is configured to, in response to detecting a branch instruction, classify the branch instruction by: extracting an index from an instruction address of the detected branch instruction; extracting a tag from the instruction address of the detected branch instruction; using the tag to determine whether at least one of the one or more entries of the BCT corresponds to the detected branch instruction; in response to detecting that at least one of the one or more entries of the BCT corresponds to the detected branch instruction: determining a branch type of the detected branch based on a branch type field of the at least one entry, predicting, by the branch predictor, an outcome of the detected branch instruction; executing, by the processor pipeline, the detected branch instruction; updating the BCT based on an actual 
    
    11. A processor comprising: a 


processor pipeline comprising one or 
more execution units configured to 
execute branch instructions; 


 processor pipeline and configured to 
predict a branch instruction outcome; and 

a branch classification unit associated 
with the processor pipeline and the 
branch prediction unit, and configured to, 
in response to detecting a 
branch instruction, classify the branch 
instruction as at least one of the following: 
a simple branch or a hard-to-predict 
(HTP) branch, wherein a threshold used 
for the classification is dynamically 
adjusted based on a workload of the 
processor, wherein the branch classification unit comprises: a branch classification table (BCT) including one or more entries, wherein each of the one or more entries includes one or more fields configured to record an actual behavior and a predicted behavior of a branch instruction; and a threshold determination module configured to adjust a value of at least one of the one or more fields of the BCT based on the workload of the processor, wherein the branch classification unit is configured to, in response to detecting a branch instruction, classify the branch instruction by: extracting an index from an instruction address of the detected branch instruction; extracting a tag from the 

10. A method for classifying a branch 
instruction, the method 
comprising: detecting, at a processor, a 
branch instruction; 
extracting an index from an instruction 
address of the branch instruction; using 
the index to determine whether at least 
one of one or more entries in a 
branch classification table (BCT) 

instruction; and 
in response to detecting that at least one 
of the one or more entries of the BCT 
corresponds to the detected branch 
instruction, determining a branch type of 
the detected branch based on a branch 
type field of the at least one entry; 
predicting, by a branch predictor, an 
outcome of the detected branch 
instruction; executing, by a processor 
pipeline, the detected branch 
instruction; updating the BCT based on 
an actual behavior and a predicted 
behavior of the branch instruction using 
one or more of the following rules: 
decrement a value in a correct prediction 
counter field of the BCT by 1 if a 
predicted branch direction matches an 
actual branch direction, 
or decrement a value in a misprediction 
field of the BCT by 1 if a 
predicted branch direction does not 

further 
comprising 
adjusting a value of a correct prediction 
counter field of the BCT by: determining 
whether a predetermined number of instructions have been received by the processor pipeline; upon determining that the predetermined number of instructions have been received by the processor pipeline, comparing a threshold value to a ratio of a stream count to a misprediction count; updating the value of a reset correct prediction counter field of the threshold determination module based on the comparison; and using the value of the reset correct prediction counter field of the threshold determination module to adjust the value of the correct prediction counter field of the BCT, wherein the stream count is a number of branch instructions classified as HTP by the BCT, and the misprediction count is a number of times an actual behavior of a branch instruction does not match the predicted behavior of the branch instruction. 






Allowable Subject Matter
Claims 1-18 are objected to, but would be allowable if the outstanding double patenting rejection above is overcome.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the outstanding double patenting rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharangpani (patent No. 5,860,017) disclosed processor and method for speculatively executing instructions from multiple instructions streams indicated by a branch instruction (e.g., see abstract).
Rappaport (patent No. 6,625,744) disclosed controlling population size confidence assignments in system that performed branch predictions (e.g., see abstract and col. 3, lines 47-57).
Priyadarshi (patent No. 10,474,462) disclosed dynamic pipeline throttling using confidence-based weighting of in-flight branch instructions (e.g., see abstract).
Levitan (patent application publication No. 2008/0307210) disclosed system and method for optimizing branch logic for handling hard to predict indirect branches (e.g., see abstract).
Al-Otoom  (patent No. 8,078,852) disclosed predictors with adaptive prediction threshold (e.g., see abstract).

Alpati (patent application publication No. 2017/0161076) disclosed hardware manage dynamic thread fetch rate control (e.g., see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ERIC . COLEMAN
Primary Examiner
Art Unit 2183




EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183